Citation Nr: 0942031	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral periodic 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.E.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in August 
2009; a transcript is of record.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral sensorineural hearing loss which is due to any 
incident or event in active service, and sensorineural 
hearing loss as an organic disease of the nervous system is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.
 
2.  Resolving reasonable doubt in the Veteran's favor, 
bilateral periodic tinnitus is due to acoustic trauma in 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Giving the benefit of the doubt to the Veteran, his 
bilateral periodic tinnitus was incurred in service.  38 
U.S.C.A. § 1110, 1154 (West 2002 &  Supp. 2009); 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In June 2006 and October 2007 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2008 rating 
decision and December 2008 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the June 2006  letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R.§ 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as other diseases of the nervous 
system, e.g., sensorineural hearing loss and tinnitus, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.
 
The Veteran's service treatment records (STRs) show that at 
his pre-induction physical examination, an audiogram showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
15
15
5
15
15

At the Veteran's separation examination in November 1970, 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

The STRs do not show any complaints or treatment related to 
hearing loss or to tinnitus.

In an April 2006 statement the Veteran wrote that he 
experienced a ringing in his ears during basic training while 
on the rifle range.  He continued that it worsened during his 
tour in Vietnam when artillery exploded in his proximity.  
Later, he developed an inability to understand women or small 
children.

The Veteran's chief complaint at a February 2007 VA 
audiological examination was bilateral hearing loss which he 
felt had a gradual onset while he was in service.  He thought 
that the hearing loss was from noise exposure from guns and 
mortars, especially when he was in Vietnam.  The situations 
that gave him the greatest difficulty were understanding 
women's voices, people who speak softly, and radio and 
television.  The Veteran frequently had to have things 
repeated for him, and also reported periodic bilateral 
tinnitus.  The tinnitus occurred about once a month and 
lasted for a second or two at a time, and it was perceived to 
sound like a high pitched ringing that was not very loud.  
The examination report further states that the Veteran 
believed that the tinnitus had possibly started about five 
years before, although he was unsure.  The Veteran said that 
the tinnitus did not bother him, and he denied other ear-
related symptoms.  

The examiner noted that the Veteran was exposed to guns, 
mortars, and bombs during his military service, particularly 
when he was in Vietnam.  It was noted that, in one incident, 
a small tank he was driving went over a mine that blew up.  
The Veteran was not injured, but his ears were ringing for 
minutes to an hour afterwards.  He also reported occupational 
noise exposure from 34 years of working in an aluminum plant; 
he said hearing protection was used there.  The Veteran 
reported that hearing testing had shown a gradual decline in 
his hearing over the years.  He denied recreational noise 
exposure.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
55
60
LEFT
30
20
15
60
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.

The Veteran was diagnosed with bilateral sensorineural 
hearing loss, and it was noted that he reported bilateral 
periodic tinnitus.  The examiner did not feel that the 
audiologic results indicated an ear or hearing problem that 
required medical followup or a problem, which, if treated, 
might cause a change in hearing threshold levels.

The examiner noted that the Veteran had normal hearing at 
separation from service.  Therefore, in the absence of other 
data, the examiner concluded that it is less than likely that 
his hearing loss was caused by military noise exposure and 
that it is possibly more likely that it is a result his 
occupational noise exposure.  The examiner felt that it is 
less likely than not that the tinnitus which the Veteran 
experiences on a periodic basis is related directly to his 
military noise exposure.  This opinion was based upon the 
Veteran's report of having one incident in Vietnam with 
tinnitus, and the condition then beginning about five years 
before the VA examination.  

The Veteran wrote in June 2008 that his tinnitus started in 
basic training and worsened while engaged in battle in 
Vietnam.  It was extremely bad during missions with the 
artillery, and he noted that they did not have any ear 
protection.  In December 1998 the Veteran wrote that the 
ringing in his ears started in basic training and intensified 
while in combat in Vietnam.  Ear protection could not be used 
in combat, and they were frequently under fire and artillery 
support.  The Veteran felt that this damaged the tympanic 
membrane in his inner ear and caused it to thicken.  He had 
not received any treatment.

At the August 2009 hearing the Veteran testified that he 
first noticed hearing loss within two or three years after 
his military service.  No hearing protection was used in 
service, and he used an M-16 rifle and was exposed to 
incoming mortar fire.  The Veteran wore hearing protection 
while working at an aluminum plant after service.  The 
hearing loss was worse on the left, and he could not have 
dinner with three or four people and pick out what they were 
saying.  He further testified that he has had tinnitus on a 
constant basis since service, and that there was 
communication difficulty with the VA examiner in that regard. 

The Veteran's DD Form 215 shows that he was awarded the 
Combat Infantry Badge, and therefore the record shows that he 
participated in combat.  Thus, he is entitled to have his 
statements regarding acoustic trauma in Vietnam accepted.  38 
U.S.C.A. § 1154(b).  Even without benefit of section 1154(b), 
the evidence supports a finding of fact that he was exposed 
to noise trauma in service.  However, the fact that the 
Veteran was exposed to noise trauma in service does not, by 
itself, establish a basis for the grant of service connection 
for currently diminished hearing acuity.

After a review of the record, the Board finds that service 
connection for bilateral sensorineural hearing loss has not 
been established.  The record shows that the Veteran was 
exposed to significant noise during his active service and 
that he currently has hearing loss, although the VA examiner 
opined that the audiologic results did not indicate that 
treatment might cause a change in hearing threshold levels.  
See 38 C.F.R. § 3.385.  Furthermore, the VA examiner opined 
that it is less than likely that the Veteran's hearing loss 
was caused by military noise exposure.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral sensorineural hearing loss is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, bilateral 
sensorineural hearing loss requires specialized training for 
a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for bilateral sensorineural hearing loss, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

Having weighed the evidence both in support and against the 
claim of service connection for bilateral periodic tinnitus, 
the Board concludes that a preponderance of the evidence is 
not against finding in favor of the Veteran.  The examiner 
felt it was less likely than not that the tinnitus which the 
Veteran experienced on a periodic basis was related directly 
to his military noise exposure.  That opinion was based upon 
the Veteran's report of having one incident in Vietnam with 
tinnitus, and of having it begin again post-service, five 
years before the examination.  However, in his written 
statements and in his August 2009 hearing testimony, the 
Veteran has consistently indicated that his tinnitus began 
during his active service and has been constant since then.  
Since the Veteran participated in combat, he is entitled to 
have his statements regarding exposure to acoustic trauma in 
Vietnam accepted.  See 38 U.S.C.A. § 1154(b).  Furthermore, 
he is competent to report that he has experienced tinnitus 
since service.  See Jandreau; Buchanan, supra.  

Therefore, we can ascribe greater weight to the factual 
history related by the Veteran than to that found by the 
examiner.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(opinion based upon inaccurate factual premise has less 
probative value).  

In view of the foregoing, and without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
tinnitus is warranted based on a continuity of 
symptomatology.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(b).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for bilateral periodic 
tinnitus is granted. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


